



kamanrgba01a04.jpg [kamanrgba01a04.jpg]


Gregory T. Troy
Senior Vice President - Human Resources &
Chief Human Resources Officer


Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT USA


www.kaman.com    


April 10, 2020


John J. Tedone
Kaman Corporation
1332 Blue Hills Avenue
Bloomfield, CT 06002


Re:    Retention and Special Assistance Agreement (“Agreement”)




Dear Mr. Tedone:


On March 16, 2020, you tendered your notice resignation of employment from Kaman
Corporation (the “Company”). As an inducement and to incentivize you to remain
employed by the Company from March 16, 2020 through April 30, 2020 (“Retention
Period”) and in order to ensure an orderly transition, including your agreement
to provide certain transition assistance, and for the covenants described
herein, the Company is offering you the following compensation, less all
applicable withholdings and deductions required by law (the “Special
Compensation”). For purposes of this Agreement, your separation date from the
Company will be April 30, 2020, unless otherwise mutually agreed upon in writing
by you and the Company, in which case such other mutually agreed upon date shall
be your separation date (“Separation Date”).


The Special Compensation includes all of the following remuneration:


•
A total of $115,553 will be paid to you in cash in four equal installments, with
the first installment to be paid on or about May 31, 2020, the second
installment to be paid on or about June 30, 2020, the third installment to be
paid on or about July 31, 2020, and the final installment to be paid on or about
August 31, 2020, less applicable withholdings and deductions; and



•
From May 1, 2020 through June 30, 2020, the Company will pay your premiums for
Company-provided medical and dental coverage, subject to and provided that you
elect such COBRA coverage within 60 days following the separation from the
Company; and



•
Each of your cash-based long-term performance awards for which the performance
period has not yet been completed as of the Separation Date will be payable in
cash, at the time that any such long-term performance award is paid to other
senior executives, such payment to be made on a pro-rata basis (determined by
multiplying the amount you would have received based upon actual financial
performance had your employment continued through the end of the performance
period by a fraction, the numerator which is the number of days you remained
employed with the Company during the award’s performance period through the
Separation Date and the denominator of which is the total number of days during
the award’s performance period). For clarity and the avoidance of any confusion,
your cash-based long-term performance award for the performance period January
1, 2017 through December 31, 2019, was earned as of December 31, 2019, and will
be paid to you at the time that any such long-term performance award is paid to
other senior executives, which is anticipated to be on or about June 30, 2020.








--------------------------------------------------------------------------------





In the event that you die prior to the Separation Date, the Special
consideration provided for in this Agreement shall become due and payable to
your estate.


Until your Separation Date, the economic terms of your employment with respect
to continued service with the Company shall continue to apply such that you will
continue to be paid your base salary in effect as of the date hereof and receive
the same employee benefits that are in effect on the date you sign this
Agreement.


You will be eligible to receive the Special Compensation if all of the following
eligibility criteria and conditions are satisfied:


1.
Your performance has been satisfactory, as determined in Kaman Corporation’s
sole discretion, from the date of this letter agreement through the end of the
Retention Period.



2.
You are actively employed by Kaman Corporation on the last day of the Retention
Period.



3.
Effective as of April 30, 2020, you relinquish and resign your position with
Kaman Corporation and its subsidiaries, and will execute and deliver any
documents reasonably necessary to effectuate such resignation.



4.
You agree during the Retention Period to: (A) assist the Chief Financial Officer
of Kaman Corporation with the transition of your duties and to advise him (or
his designee) on all matters in which you have been involved or for which you
have responsibility because of your employment with the Company and (B) perform
such other duties as reasonably requested by the Chief Financial Officer of
Kaman Corporation. Except for approved vacation, company holidays and other time
off approved by the Chief Executive Officer of Kaman Corporation, you agree to
work full time during the Retention Period.



5.
You agree to cooperate and respond to reasonable future questions from
time-to-time by the Chief Financial Officer of Kaman Corporation following the
Separation Date through August 31, 2020, regarding your responsibilities and
areas of accountability while employed by the Company, particularly in the areas
of executive compensation and SEC reporting and disclosure. The obligations set
forth in this paragraph 5 will survive the termination of this Agreement and
remain in full force and effect after the Separation Date until August 31, 2020.



6.
For a period of twelve (12) months following the Separation Date, you agree and
covenant not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of, any person then employed
by the Company or its affiliates. The obligations set forth in this paragraph 6
will survive the termination of this Agreement and remain in full force and
effect after the Separation Date until the expiration of the referenced 12-month
period.



7.
You execute a release substantially in the form attached hereto as Exhibit A
(the “Release”) not later than twenty-one days after the Separation Date and (B)
you do not revoke the Release within the seven (7) day revocation period set
forth in the Release.



8.
Upon the Separation Date or such other date mutually agreed upon by you and the
Company, you will return all Company property, documents, and any confidential
information in your possession or control, including Company-issued computer
software, manuals, hotspot device(s), tokens, keys, badge(s) and credit card(s).
Nothing in this paragraph 8. will prevent you from retaining any documents in
your possession or control concerning your employee benefits or compensation. On
the Separation Date or at any other time requested by Company, you will promptly
delete any confidential information from any computer hard drive or computer
system within your possession or control that is not located on Company’s
premises. You further affirm that you are in possession of all of your personal
property, and that the Company is not in possession of any of any such property.
The obligations set forth in this paragraph 8 will survive the termination of
this Agreement and remain in full force and effect after the Separation Date.






--------------------------------------------------------------------------------





9.
You agree to not in any way maliciously disparage or defame the Company, its
directors, officer or employees in any forum, including to the media. In the
event you violate this provision, the Company has the right to institute an
action for any damages plus the reimbursement of attorneys’ fees and costs
incurred in connection with the enforcement of this provision. It is understood
that the rest of this Agreement would, nevertheless, remain in full force and
effect. The obligations set forth in this paragraph 9 will survive the
termination of this Agreement and remain in full force and effect after the
Separation Date.



10.
The Company agrees: (i) that it will not at any time or in any way issue any
statements or press releases disparaging or defaming you; (ii) to instruct
management-level employees and senior executive employees of the Company, its
subsidiaries and affiliates not to disparage or defame you; and (iii) that
management-level employees and senior executive employees of the Company, its
subsidiaries and affiliates will not disparage or defame you. In the event of a
violation of this provision, you would have the right to institute an action for
any damages plus the reimbursement of attorneys’ fees and costs incurred in
connection with the enforcement of this provision. It is understood that the
rest of this Agreement would, nevertheless, remain in full force and effect. The
obligations set forth in this paragraph 10 will survive the termination of this
Agreement and remain in full force and effect after the Separation Date.



In the event that any provision of this Agreement is held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity, or enforceability of
such provision in any other jurisdiction. Regardless of the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable, in such jurisdiction, it shall as to such jurisdiction be either
automatically deemed to be so narrowly drawn, or any court of competent
jurisdiction is hereby authorized to redraw it in that manner, without
invalidating the remaining provisions of this Agreement in any other
jurisdiction.


From the date of this Agreement through the Separation Date, your employment
remains at-will, meaning that you and the Company may terminate the employment
relationship at any time, with or without cause, and with or without notice.


This Agreement is intended to comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed and administered in accordance with Section 409A.


This Agreement contains all of the understandings and representations between
you and the Company concerning your transition and the Special Compensation and
related obligations upon which such Special Compensation is conditioned, and
supersedes all prior and contemporaneous understandings, discussions,
agreements, representations, and warranties, both written and oral, with respect
to any retention payment.


This Agreement may not be amended or modified unless in writing signed by both
you and the Company.


This Agreement and all related documents (including all exhibits attached
hereto), and all matters arising out of or relating to this Agreement, whether
sounding in contract, tort, or statute for all purposes shall be governed by and
construed in accordance with the laws of the State of Connecticut (including its
statutes of limitations, without giving effect to any conflict of laws
principles that would cause the laws of any other jurisdiction to apply.


Please sign and date this Agreement and return the signed copy to the
undersigned by April 10, 2020.


Very truly yours,
/s/ Gregory T. Troy
Gregory T. Troy


Agreed to and accepted by:
/s/ John J. Tedone
Date: 4/10/2020





--------------------------------------------------------------------------------





Exhibit A


FORM OF AGREEMENT AND GENERAL RELEASE
Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors and agents thereof (collectively referred to throughout this
Agreement and General Release as “Employer”), and John J. Tedone, on behalf of
himself and his heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Executive”) agree:


1.Last Day of Employment. Executive’s last day of employment with Employer is
April 30, 2020 (“Termination Date”). In addition, effective as of April 30,
2020, Executive resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with or on behalf of, Employer,
without further action on the part of Executive or by the relevant entity. These
resignations will become irrevocable as set forth in Section 3 below. Other than
as specifically provided in the Retention and Special Assistance Agreement
Retirement and Transition Agreement between Employer and Executive dated April
10, 2020 (the “Retention Agreement”) or as specifically provided in any other
Employer program or plan, Executive will not be eligible for any benefits or
compensation after the Termination Date, including payments under the Kaman
Corporation Amended and Restated Change in Control Agreement with an effective
date as of April 20, 2016. Executive further acknowledges and agrees that after
the Transition Date, the Executive will not represent himself as being a
director, employee, officer, agent or representative of Employer for any
purpose.


2.Consideration. The parties acknowledge that this Agreement and General Release
is being executed in accordance with the terms of the Retention Agreement.


3.Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s Senior Vice Present - Human Resources and Chief Human Resources
Officer, or his designee, or mailed to Kaman Corporation, 1332 Blue Hills
Avenue, P.O. Box 1, Bloomfield, CT 06002, Attention Gregory T. Troy, and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Hartford,
Connecticut, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.


4.General Release of Claim. Executive knowingly and voluntarily releases and
forever discharges Employer from any and all claims, causes of action, demands,
fees and liabilities of any kind whatsoever, whether known and unknown, against
Employer, Executive has, has ever had or may have as of the date of execution of
this Agreement and General Release, including, but not limited to, any alleged
violation of: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) (except for any benefits under any benefit plan covered by
ERISA); the Immigration Reform and Control Act, as amended; the Americans with
Disabilities Act of 1990, as amended; the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the Older Workers Benefit Protection Act of 1990;
the Worker Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002;
the Fair Credit Reporting Act; the Family and Medical Leave Act of 1993; the
Equal Pay Act; the National Labor Relations Act, to the extent permitted by law;
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the extent
permitted by law; the Connecticut Fair Employment Practices Act - Conn. Gen.
Stat. § 46a-51 et seq.; the Connecticut Wage Laws - Conn. Gen. Stat. § 31-58 et
seq.; the Connecticut Statutory Provision Regarding Retaliation/Discrimination
for Filing a Workers’ Compensation Claim - Conn. Gen. Stat. § 31-290a; the
Connecticut Equal Pay Law - Conn. Gen. Stat. § 31-58(e) et seq., §§ 31-75 and
31-76; the Connecticut Family and Medical Leave Law - Conn. Gen. Stat. § 31-51kk
et seq.; the Connecticut Drug Testing Law - Conn. Gen. Stat. § 31-51t et seq.;
the Connecticut Whistleblower Law - Conn. Gen. Stat. § 31-51m(a) et seq.; the
Connecticut Free





--------------------------------------------------------------------------------





Speech Law - Conn. Gen. Stat. § 31-51q et seq.; the Connecticut Age
Discrimination and Employee Benefits Law - Conn. Gen. Stat. § 38a-543; the
Connecticut Reproductive Hazards Law - Conn. Gen. Stat. § 31-40g et seq.; the
Connecticut AIDS Testing and Confidentiality Law - Conn. Gen. Stat. § 19a- 581
et seq.; the Connecticut Electronic Monitoring of Employees Law - Conn. Gen.
Stat. § 31-48b and d; the Connecticut Statutory Provision Regarding Protection
of Social Security Numbers and Personal Information - Conn. Gen. Stat. § 42-470
et seq.; the Connecticut Statutory Provision Regarding Concerning Consumer
Privacy and Identity Theft - Public Act No. 09-239; the Connecticut OSHA, as
amended; the Connecticut Paid Sick Leave law (originally P.A. 11-52); any wage
payment and collection, equal pay and other similar laws, acts and statutes of
the State of Connecticut; any other federal, state or local civil or human
rights law or any other local, state or federal law, regulation or ordinance;
any public policy, contract, tort, or common law; and any allegation for costs,
fees, or other expenses including attorney’s fees incurred in these matters.


Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Executive’s express rights
under any pension plan (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for benefits under any other
employee benefit plan, policy or arrangement maintained by Employer or under
COBRA and other Accrued Amounts (as such term is defined in the Employment
Agreement); (ii) Executive’s rights as a stockholder; (iii) any breach by
Employer of the Retention Agreement; and (iv) any rights that Executive has,
had, or may have to indemnification, advancement, contribution or defense,
however arising, pursuant to and in accordance with applicable law, Employer’s
articles of incorporation or by-laws or any applicable liability insurance
coverage.


5.No Claims Permitted. Executive waives all rights to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
Notwithstanding the foregoing, Executive understands that nothing contained in
this Agreement and General Release prevents or limits Executive’s ability to
file a charge or complaint with, cooperating with or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement and General Release does not
limit Executive’s ability from reporting possible violations of applicable laws
to the Government Agencies communicate with any Government Agencies or otherwise
communicating with them, including providing documents or other information,
without notice to Employer. This Agreement and General Release does not limit
Executive’s right to receive an award for information provided to any Government
Agencies. This general release of claims also excludes any claims made under
state workers’ compensation or unemployment laws, or any claims which cannot be
waived by law.


6.Affirmations. Executive affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Executive further affirms that the Executive has been
paid and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided in
the Retirement and Transition Agreement or other Employer plan or program.
Executive also affirms Executive has no known workplace injuries.


7.Cooperation; Return of Property. In accordance with the terms of the Retention
Agreement, Executive agrees to reasonably cooperate with Employer and its
counsel in connection as described in the Retention Agreement and with respect
to any investigation, administrative proceeding or litigation relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge and Employer will in such case
reimburse the Executive for any reasonable out-of-pocket travel, delivery or
similar expenses incurred and lost wages (or will provide reasonable
compensation if Executive is not then employed) in providing such service to
Employer. Executive represents that Executive has complied with the requirements
of the Retention Agreement regarding the return of property.


8.Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed





--------------------------------------------------------------------------------





in accordance with the laws of the State of Connecticut without regard to its
conflict of laws provisions. In the event Executive or Employer breaches any
provision of this Agreement and General Release, Executive and Employer affirm
either may institute an action to specifically enforce any term or terms of this
Agreement and General Release. Should any provision of this Agreement and
General Release be declared illegal or unenforceable by any court of competent
jurisdiction and should the provision be incapable of being modified to be
enforceable, such provision shall immediately become null and void, leaving the
remainder of this Agreement and General Release in full force and effect.
Nothing herein, however, shall operate to void or nullify any general release
language contained in the Agreement and General Release.


9.No Admission of Wrongdoing. Executive agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by Employer of any liability or unlawful conduct of any kind.


10.Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.


11.Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Retention
Agreement which are intended to survive termination of the Retention Agreement,
shall survive and continue in full force and effect. Executive acknowledges
Executive has not relied on any representations, promises, or agreements of any
kind made to Executive in connection with Executive’s decision to accept this
Agreement and General Release.


EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.


EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:


KAMAN CORPORATION                JOHN J. TEDONE
By: /s/ Gregory T. Troy             /s/ John. J. Tedone
Name: Gregory T. Troy             Date: 4/10/2020
Title: SRVP Human Resources & CHRO
Date: 4/13/2020



